Title: To Thomas Jefferson from Parent, 3 March 1788
From: Parent (Parant), M.
To: Jefferson, Thomas



Monsieur
a Beaune ce 3 mars 1788

Je vous prie de vouloir bien payé ma traite Sur vous de quatre cent quarante une livres Dix Sols, qui est du montant du vin que je vous ait fait passé; elle est du premier mars à trois jours de vüe à Monsieurs Paschal et fils de Notre ville de Beaune, ou à leur ordre, et je vous seré bien obligé de votre Complaisance et j’espère que vous Seré Comptant du vin. Monsieur, je vous prie de vouloir bien m’en procurer quelque bonne Maison, Si cela ce trouve par hasard je vous seroit bien obligé de me les procuré. J’ay Payé les deux feuillette à Monsieur Bachey, et je crois qu’il pourroit peut estre Remettre l’autre feuillette. Je suis tres Sincèrement Monsieur Votre tres humble et tres obeissant Serviteur,

Parent


C’est pour Solde de tout Compte jusqu’à ce jour.

